Citation Nr: 0629360	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  96-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for muscle and nerve damage, claimed as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1972, which included a period of active service in Vietnam 
between August 1971 and January 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the RO in 
Columbia, South Carolina, which denied service connection for 
PTSD. This case is also on appeal from a December 2002 rating 
decision which found new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for muscle and nerve damage, claimed as 
due to exposure to Agent Orange.

This case was previously before the Board and in September 
1998, August 2004, and July 2005 it was remanded to the RO 
for further development.  The case has since been returned to 
the Board and, with respect to the issue of entitlement to 
service connection for PTSD, is now ready for appellate 
review.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for muscle and nerve damage, claimed as 
due to exposure to Agent Orange is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the issues on appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  In 
this regard, the veteran's claim for PTSD was received in 
March 1995, prior to the enactment of the VCAA.  Given the 
foregoing, the Board finds that the notice letters dated in 
August 2005 complied with the specific requirements of the 
VCAA. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  He was also 
provided in the May 2006 supplemental statement of the case 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Accordingly, there is no prejudice to the veteran in 
rendering a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) 

Furthermore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).




Analysis

The veteran argues that he has PTSD attributable to events in 
service including his service in Vietnam.  Specifically, the 
veteran alleges in statements and hearing testimony a number 
of stressors that occurred in service to cause his PTSD: (1) 
while on guard duty in Vietnam he found two service member 
who had had their throats cut by enemy infiltrators; (2) he 
assisted in unloading from a helicopter the body of a platoon 
sergeant that he become familiar with days earlier; (3) 
witnessed bodies strewn along the beach as a result of a 
helicopter explosion; (4) found the body of an officer that 
had been mutilated and stuffed in a garbage can; (5) flew as 
a door gunner on a helicopter that picked up dead and wounded 
and frequently came under enemy fire; (6) was frequently 
subjected to enemy mortar and rocket attacks; (7) witnessed 
the death by sniper fire of a member of a construction team; 
(8) witnessed the death of two soldiers in Germany in a motor 
vehicle accident; and (9) witnessed the death of passengers 
in a car that was accidentally hit by a M70 round on the 
firing range.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection for PTSD requires (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In turning to the diagnosis of PTSD, rendered by a counseling 
therapist at a Vet Center as early as February 1995 and 
thereafter by VA clinicians including a VA examining 
physician on a PTSD examination in August 1995, the Board 
observes that the diagnoses of PTSD, are consistently shown 
to be based on the veteran's self report of events in 
service. 

Service connection for PTSD, as noted above, requires medical 
evidence diagnosing the condition in accordance with DSM-IV, 
a link established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that he engaged in combat, in that those terms 
encompass both combat and non-combat duties.  VAOPGCPREC 12-
99.

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  While the veteran indicates otherwise, his DD 
Form 214 shows no certificate or awards denoting 
participation in combat and his military occupational 
specialty (generator operator) does not suggest that he 
served in combat.  The Board finds, therefore, that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim.  Doran, 
6 Vet. App. at 288-89.

Service personnel records on file, and information provided 
by the U. S. Army and Joint Services Records Research Center 
(JSRRC) August 1999, and September and November 2000 include 
morning reports of the 39th Engineer Battalion, that do not 
verify any of the veteran's reported stressors.   A search of 
the Operational Report - Lessons Learned submitted by the 
31st and 34th Engineer Battalions as well as the 23rd Infantry 
Division have failed to corroborate the stressor incidents 
reported by the veteran and the veteran has not been able to 
provide sufficient information which might aid in the 
verification of any of the events he alleges.  His personal 
accounts of his stressful experiences while in the military 
are not independently supported and his accounts of events 
are unverifiable.  The Board finds, therefore, that the claim 
is not supported by corroborating evidence that the veteran's 
alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the appellant 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  

The medical evidence reflects diagnoses of PTSD, which have 
been attributed to the veteran's alleged experiences in 
service.  The diagnoses, however, are based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence shows that the veteran did not serve 
in combat, and his claimed stressors are not corroborated by 
credible supporting evidence.  In addition, because his 
claimed stressors are not corroborated, a substantiated 
diagnosis of PTSD has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service-connection for 
PTSD is not warranted.  In reaching this decision the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claim for service connection, such statue is not 
for application in this case.
  

ORDER

Service connection for PTSD is denied


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The provisions of the 
VCAA apply to claims to reopen.  See Quartuccio, 16 Vet. App. 
at 186.  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court noted that VA's obligation 
under the VCAA to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The applicable new-and-material-evidence regulation defines 
"new" to mean evidence "not previously submitted to agency 
decisionmakers . . . [that] is neither cumulative nor 
redundant."  "Material evidence" means existing evidence 
that "relates to an unestablished fact necessary to 
substantiate the claim." 38 C.F.R. § 3.156(a) (2005).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The VCAA letter furnished the veteran in August 2005 in 
connection with his current claim did not meet the more 
stringent requirements more recently set forth by the Court 
in Kent.  Accordingly, the Board's consideration of the issue 
in appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that the RO 
may provide the veteran with notice that complies with the 
criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim and the evidence, if 
any, the RO will obtain for him.  The 
notification should include notice of the 
specific evidence necessary to constitute 
new and material evidence to reopen the 
veteran's claim for service connection 
for muscle and nerve damage secondary to 
Agent Orange exposure pursuant to Kent v. 
Nicholson.  The RO should also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claim.  

2.  Then the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


